       Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF FLORIDA

DEBORAH LAUFER, Individually,                 :
                                              :
              Plaintiff,                      :
                                              :
v.                                            :          Case No.
                                              :
PTW, LLC d/b/a MAINSTAY SUITES PORT           :
ST. JOE, a Florida Limited Liability Company, :
                                              :
              Defendant.                      :
_______________________________________/ :
                                              :
                                              :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

PTW, LLC d/b/a MAINSTAY SUITES PORT ST. JOE, corporate description, (sometimes referred

to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Alachua County, Florida, is sui juris, and qualifies as an

               individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

               the major life activity of walking more than a few steps without assistive devices.

               Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

               and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the

               wrist to operate. Plaintiff is also vision impaired. When ambulating beyond the

               comfort of her own home, Plaintiff must primarily rely on a wheelchair. Plaintiff

               requires accessible handicap parking spaces located closet to the entrances of a
     Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 2 of 10



          facility. The handicap and access aisles must be of sufficient width so that she can

          embark and disembark from a ramp into her vehicle. Routes connecting the handicap

          spaces and all features, goods and services of a facility must be level, properly

          sloped, sufficiently wide and without cracks, holes or other hazards that can pose a

          danger of tipping, catching wheels or falling. These areas must be free of obstructions

          or unsecured carpeting that make passage either more difficult or impossible.

          Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

          difficulty operating door knobs, sink faucets, or other operating mechanisms that

          tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

          unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must

          be at the proper height so that she can put her legs underneath to wash her hands. She

          requires grab bars both behind and beside a commode so that she can safely transfer

          and she has difficulty reaching the flush control if it is on the wrong side. She has

          difficulty getting through doorways if they lack the proper clearance.

2.        Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

          "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

          determining whether places of public accommodation and their websites are in

          compliance with the ADA.

3.        According to the county property records, Defendant owns a place of public

          accommodation as defined by the ADA and the regulations implementing the ADA,

          28 CFR 36.201(a) and 36.104. The place of public accommodation that the

          Defendant owns is a place of lodging known as MAINSTAY SUITES PORT ST.


                                             2
     Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 3 of 10



          JOE, 3951 US-98, Port St Joe, FL 32456, and is located in the County of GULF

          COUNTY, (hereinafter "Property").

4.        Venue is properly located in the NORTHERN DISTRICT OF FLORIDA because

          the injury occurred in this district.

5.        Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

          original jurisdiction over actions which arise from the Defendant’s violations of Title

          III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

          U.S.C. § 2201 and § 2202.

6.        As the owner of the subject place of lodging, Defendant is required to comply with

          the ADA. As such, Defendant is required to ensure that it's place of lodging is in

          compliance with the standards applicable to places of public accommodation, as set

          forth in the regulations promulgated by the Department Of Justice. Said regulations

          are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

          Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

          by reference into the ADA. These regulations impose requirements pertaining to

          places of public accommodation, including places of lodging, to ensure that they are

          accessible to disabled individuals.

7.        More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

          requirement:

          Reservations made by places of lodging. A public accommodation that owns,
          leases (or leases to), or operates a place of lodging shall, with respect to
          reservations made by any means, including by telephone, in-person, or through a
          third party -



                                              3
      Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 4 of 10



                  (i) Modify its policies, practices, or procedures to ensure that individuals
                  with disabilities can make reservations for accessible guest rooms during
                  the same hours and in the same manner as individuals who do not need
                  accessible rooms;
                  (ii) Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably
                  permit individuals with disabilities to assess independently whether a
                  given hotel or guest room meets his or her accessibility needs;
                  (iii) Ensure that accessible guest rooms are held for use by individuals
                  with disabilities until all other guest rooms of that type have been rented
                  and the accessible room requested is the only remaining room of that type;
                  (iv) Reserve, upon request, accessible guest rooms or specific types of
                  guest rooms and ensure that the guest rooms requested are blocked and
                  removed from all reservations systems; and
                  (v) Guarantee that the specific accessible guest room reserved through its
                  reservations service is held for the reserving customer, regardless of
                  whether a specific room is held in response to reservations made by others.

8.         These regulations became effective March 15, 2012.

9.         Defendant, either itself or by and through a third party, implemented, operates,

           controls and or maintains websites for the Property which contains an online

           reservations system. Defendant also utilizes third party online reservations systems,

           including booking.com, expedia.com, orbitz.com, hotels.com, priceline.com and

           agoda.com. This term also includes all other websites owned and operated by

           Defendant or by third parties to book or reserve guest accommodations at the hotel.

           The purpose of these websites is so that members of the public may reserve guest

           accommodations and review information pertaining to the goods, services, features,

           facilities, benefits, advantages, and accommodations of the Property. As such, these

           websites are subject to the requirements of 28 C.F.R. Section 36.302(e).

10.        Prior to the commencement of this lawsuit, Plaintiff visited the websites October 21,

           2019, November 1, 2019, November 2, 2019 and November 3, 2019 for the purpose


                                             4
Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 5 of 10



     of reviewing and assessing the accessible features at the Property and ascertain

     whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her

     accessibility needs. However, Plaintiff was unable to do so because Defendant failed

     to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As a result,

     Plaintiff was deprived the same goods, services, features, facilities, benefits,

     advantages, and accommodations of the Property available to the general public.

     Specifically, the third-party booking sites the hotel uses for booking accommodations

     state that the hotel has an outdoor swimming pool, picnic area, BBQ facilities, free

     public parking, fitness center, business center, convenience store, lounge/tv area,

     vending machine, laundry facilities; however, there is no information as to whether

     any or all of these hotel features are accessible. Booking.com had no option to book

     an accessible room; hotel amenities, room types and amenities are all listed in detail;

     no information was given about accessibility in the hotel other than the statement

     "Facilities for disabled guests". Orbitz.com had no option to book an accessible

     room; hotel amenities, room types and amenities are all listed in detail; no

     information was given about accessibility in the hotel other than the statements

     "Accessible bathroom", "Roll-in shower" and "In-room accessibility". Hotels.com

     had no option to book an accessible room; hotel amenities, room types and amenities

     are all listed in detail; no information was given about accessibility in the hotel other

     than the statements "Accessible bathroom", "Roll-in shower" and "In-room

     accessibility". Priceline.com had no option to book an accessible room; hotel

     amenities, room types and amenities are all listed in detail; no information was given


                                        5
      Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 6 of 10



           about accessibility in the hotel other than the statements "Accessible rooms/facilities"

           and "Handicapped rooms/facilities". Agoda.com had no option to book an accessible

           room; hotel amenities, room types and amenities are all listed in detail; no

           information was given about accessibility in the hotel other than the statements

           "Facilities for disabled guests" and "Wheelchair accessible".

11.        In the near future, Plaintiff intends to revisit Defendant's websites and/or online

           reservations system in order to test them for compliance with 28 C.F.R. Section

           36.302(e) and/or to utilize the websites to reserve a guest room and otherwise avail

           herself of the goods, services, features, facilities, benefits, advantages, and

           accommodations of the Property.

12.        Plaintiff is continuously aware that the subject websites remain non-compliant and

           that it would be a futile gesture to revisit the websites as long as those violations exist

           unless she is willing to suffer additional discrimination.

13.        The violations present at Defendant's websites infringe Plaintiff's right to travel free

           of discrimination and deprive her of the information required to make meaningful

           choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

           humiliation as the result of the discriminatory conditions present at Defendant's

           website. By continuing to operate the websites with discriminatory conditions,

           Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

           Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

           and/or accommodations available to the general public. By encountering the

           discriminatory conditions at Defendant's website, and knowing that it would be a


                                               6
      Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 7 of 10



           futile gesture to return to the websitesunless she is willing to endure additional

           discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

           services and benefits readily available to the general public. By maintaining a

           websiteswith violations, Defendant deprives Plaintiff the equality of opportunity

           offered to the general public. Defendant's online reservations system serves as a

           gateway to its hotel. Because this online reservations system discriminates against

           Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

           decision as to whether the facilities at the hotel are accessible.

14.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

           of the Defendant’s discrimination until the Defendant is compelled to modify its

           websitesto comply with the requirements of the ADA and to continually monitor and

           ensure that the subject websitesremains in compliance.

15.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant’s non-compliance with the ADA with respect to these websites.

           Plaintiff has reasonable grounds to believe that she will continue to be subjected to

           discrimination in violation of the ADA by the Defendant.

16.        The Defendant has discriminated against the Plaintiff by denying her access to, and

           full and equal enjoyment of, the goods, services, facilities, privileges, advantages

           and/or accommodations of the subject website.

17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the ADA

           as requested herein.


                                              7
      Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 8 of 10



18.        Defendant has discriminated against the Plaintiff by denying her access to full and

           equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

           Defendant continues to discriminate against the Plaintiff, and all those similarly

           situated by failing to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with

           disabilities; and by failing to take such efforts that may be necessary to ensure that

           no individual with a disability is excluded, denied services, segregated or otherwise

           treated differently than other individuals because of the absence of auxiliary aids and

           services.

19.        Plaintiff is without adequate remedy at law and is suffering irreparable harm.

           Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

           fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

           and 28 CFR 36.505.

20.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

           Injunctive Relief, including an order to require the Defendant to alter the subject

           websites to make them readily accessible and useable to the Plaintiff and all other

           persons with disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or

           by closing the websitesuntil such time as the Defendant cures its violations of the

           ADA.


                                             8
      Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 9 of 10



WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,


                                           By: /s/ Kimberly A. Corkill, Esq.

                                           Kimberly A. Corkill, Of Counsel
                                           Thomas B. Bacon, P.A.
                                           7 N. Coyle Street
                                           Pensacola, FL 32502
                                           ph. 850-375-3475
                                           fx 877-828-4446
                                           kimberlyatlaw@gmail.com
                                           Florida Bar Id. No. 84942

                                           Thomas B. Bacon, Esq.
                                           Thomas B. Bacon, P.A.
                                           644 North Mc Donald St.
                                           Mt. Dora, FL 32757
                                           ph. (850)375-3475
                                           kimberlyatlaw@gmail.com
                                           Florida Bar. Id. No. 84942


                                               9
Case 1:19-cv-00275-AW-GRJ Document 1 Filed 11/12/19 Page 10 of 10
